Electronically Filed
                                                            Supreme Court
                                                            SCAD-15-0000590
                                                            13-NOV-2015
                                                            10:40 AM
                           SCAD-15-0000590


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                   OFFICE OF DISCIPLINARY COUNSEL,

                             Petitioner,


                                 vs.


                          ROBERT L. STONE,

                             Respondent.



                       ORIGINAL PROCEEDING

            (ODC CASE NOS. 14-025-9168, 14-026-9169,

           14-027-9170, 14-047-9200, and 14-048-9201)


                         ORDER OF CORRECTION
                          (By: Nakayama, J.)

          Pursuant to the notice of errata filed by the

Disciplinary Board of the Hawai'i Supreme Court on November 10,

2015 correcting ODC case number 14-026-9769 and replacing it with

ODC case number 14-026-9169,

          IT IS HEREBY ORDERED that the order allowing

resignation in lieu of discipline filed on October 23, 2015, is

corrected by replacing ODC case number 14-026-9769 with ODC case

number 14-026-9169.

          DATED:    Honolulu, Hawai'i, November 13, 2015.

                                        /s/ Paula A. Nakayama

                                        Associate Justice